Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 1, 8, and 16,

(Claim 1)
store the received payment request message in the memory unit; and in response to the received payment request message: process the payment request message; notify the merchant back-end server regarding the received payment request message;  and instruct the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code.

storing, by the payment facilitator, the payment request message in a memory unit coupled to the payment facilitator; and in response to the received payment request message; [[,]] processing the payment request message; notifying a merchant back-end server in communication with the rental object regarding the payment request message being received; and Application No: 15/912,539Page 3 of 14Amendment C and Response to Non-Final Office Action instructing, by the payment facilitator via the network, the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server triggers an access action to enable the rental object for use by the customer based on the rental information included in the code.

store the received payment request message at a memory unit in communication with the processor; and in response to the received payment request message: process the payment request message; notify a merchant back-end server in communication with the rental object regarding the payment being received; and instruct the customer device, via the network, to transmit an access action message to the merchant back-end server , via an application programing interface (API) call, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code.

It is unclear to the examiner how the customer device obtains the access action message whether this is provided by the payment facilitator, such as using the stored payment request message that generates this access action message which is subsequently used by the customer device, or if the access action message is loaded by the customer device in response to the received instructions from the payment facilitator. The examiner is interpreting that the customer device receives the instructions and particular access message, comprising the specific code, from the payment facilitator such that the customer device may subsequently transmit this access action message to the merchant back-end server, which enables the rental object for use. 

Additionally regarding the limitations: 

(Claim 1) instruct the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code.

(Claim 8) instructing, by the payment facilitator via the network, the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server triggers an access action to enable the rental object for use by the customer based on the rental information included in the code

(Claim 16) instruct the customer device, via the network, to transmit an access action message to the merchant back-end server, via an application programing interface (API) call, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code.

As the limitations are currently claimed it would appear to the examiner that the customer device has not transmitted the access action message, but has only received this instruction from the payment facilitator to send a message. Therefore it is unclear to the examiner whether applicant intended to not positively claim the step of the enabling the rental object for use. The examiner is interpreting that the customer device is instructed to transmit a message for examination purposes, but the examiner provided additional portions directed to the non-positively recited subject matter for purposes of compact prosecution. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US Patent No. 10,853,788) in view of McGaugh et al. (US 20160104155) and Katzin et al. (US 20120303425).

Referring to claim 1,

The Examiner finds, in view of the 112(b) rejection above, the particular type of information included in the access action message (code specific to the rental object) is non- functional descriptive material that does not alter the step of instructing a customer device to transmit an access action message.  The particular type of information in the access action message does not patentably distinguish the claims over the prior art. The step of instructing a user to send an access action message, is performed in the same manner regardless of the particular type of information in an access action message. The structure of the invention does not change as a result of these particulars.

The particular type of information that is included in an access action message is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim 

There is no objective evidence of record that there is a functional relationship in the between the particular type of information included in an access action message and that affects the step of instructing a customer device to send an access action message. Applicant does not recite or show how the particular type of information in the access action message affects the step of instructing a customer device to send an access action message. The function of instructing a customer device to send an access action message is performed in the same manner regardless of the particular type of information included in an access action message. As such, the particular type of information included in an access action message constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner therefore is interpreting that the access action message comprises information relevant to a purchase for examination purposes. 


Zafar which is directed to enhanced shopping using a mobile device. 

A system for controlling access to a rental object, the system comprising: (Zafar column 1 lines 38-29 teaching the invention is to direct to systems and methods for enhanced shopping using a mobile device are disclosed.)

wherein the rental object is connected to a network and in communication with a merchant back-end server via the network, the merchant back-end server separate from the payment facilitator; (Zafar column 3 lines 28-38 disclosing referring to FIG. 1, a system for in-aisle shopping is disclosed according to one embodiment. System 100 may include mobile device 110, merchant location 120, back end 130, merchant security system 140, and network(s) 150. In one embodiment, one or more of mobile device 110, merchant 120, and back end 130 may communicate via network(s) 150 Zafar column 3 lines 42-45 teaching in one embodiment, the customer may desire to purchase item 115 using mobile device 110. In one embodiment, item 115 may be associated with one or more machine-readable codes (e.g., UPC, QR codes, etc.). In one embodiment, item 115 may further include a unique identifier tag, such as a RFID tag, that may identify the specific item. Zafar Figure 3 illustrating the Financial Institution separate from the merchant.) Zafar column 3 lines 48-62 teaching in one embodiment, information regarding the items (e.g., pricing, inventory, unique identifiers, etc.) may be stored in one or more database (not shown) that may be local or remote. The databases may accessible via back end 130. To complete the purchase, the customer may initiate payment through the mobile application by entering payment information, such as entering credit card information, charging an account, executing the payment through a financial institution mobile application or website, a third party payment application, mobile wallet, etc. In step 240, after payment, the merchant may update its inventory for the product.)

and wherein the processor is configured to: receive a payment request message from the customer device, the payment request message responsive to a code specific to the rental object, wherein the code includes rental information specific to the rental object; (Zafar column 3 lines 42-45 teaching in one embodiment, the customer may desire to purchase item 115 using mobile device 110. In one embodiment, item 115 may be associated with one or more machine-readable codes (e.g., UPC, QR codes, etc.). In one embodiment, item 115 may further include a unique identifier tag, such as a RFID tag, that may identify the specific item. In step 215, once the association has been established, the customer may shop for desired items. When the customer selects a desired item, the customer may scan one or more machine-readable code, such as a UPC, a QR code, etc. that may be affixed, printed on a item's packaging, otherwise associated with the item, located on a shelf, etc. Any suitable code may be used as is necessary and/or desired. In another embodiment, the image recognition may be used to identify the item. In still another embodiment, the customer may shop using a catalog. Any suitable method for identifying an item to purchase may be used as is necessary and/or desired. If the code is not on the item, or the item is stored in a separate location (e.g., a floor model of an appliance is available but the actual item to purchase is in a warehouse, storage area, etc.), the code may be provided on a shelf, product information card, in a catalog, etc. In one embodiment, the customer may specify a size, color, quantity, or any item information that may be requested/required. In step 220, once the code is received by the mobile application, item data, such as a description, pricing, etc., may be retrieved from local and/or remote databases, the merchant's back end, etc. Zafar column 7 lines 5-9 teaching in step 435, the mobile payment application may provide the transaction information to the issuer of the financial instrument or the financial institution that hosts the selected payment account.)

and in response to the received payment request message; process the payment request message; (Zafar column 5 lines 9-32 teaching to complete the purchase, the customer may initiate payment through the mobile application by entering payment information, such as entering credit card information, charging an account, executing the payment through a financial institution mobile application or website, a third party payment application, mobile wallet, etc. In step 240, after payment, the merchant may update its inventory for the product. In one embodiment, items that were in storage may be readied for the customer to pick up. Any suitable way of selecting items to purchase may be used as is necessary and/or desired. Zafar column 6 lines 24-28 teaching in step 415, the customer may initiate a mobile payment application and may be authenticated by the mobile payment application. It should be noted that the execution of the mobile payment application may occur at any suitable point of the process. Zafar column 7 lines 5-11 teaching in step 435, the mobile payment application may provide the transaction information to the issuer of the financial instrument or the financial institution that hosts the selected payment account. In step 440, the issuer/financial institution may approve the transaction.)

notify the merchant back-end server regarding the received payment request message; (Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction.)

and instruct the customer device transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code. (Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction Zafar column 7 lines 35-42 teaching in still another embodiment, the issuer/financial institution may provide the mobile payment application with confirmation of the transaction, and the mobile payment application may provide the confirmation to the merchant. For example, the confirmation may be in the form of a machine-readable code (e.g., a QR code), a RF transmission, etc. that may provide a link to a payment confirmation, etc.  Zafar column 5 lines 22-32 teaching the merchant may deactivate a security feature (e.g., an anti-theft feature) associated with the purchased items. For example, each item may be associated with a unique identifier, such as a RFID tag, that may be affixed to, or otherwise secured to, the item. This identifier may be scanned when the item is scanned, for example, in step 215. Once the items is purchased, the merchant may take an action, such as removing the unique identifier for the item from a list that may trigger an alarm or other notification. Alternately, the merchant may add the unique identifier to a list of purchased items. The examiner is interpreting that the payment confirmation can be provided to the customer and the merchant such that when the customer provides the payment confirmation to the merchant the merchant can compare the customer’s confirmation to the received confirmation from the financial institution to determine whether to deactivate a security mechanism associated with an item)

Zafar does not explicitly disclose a processor included in a payment facilitator and a memory unit coupled to the processor.

However, McGaugh, which is directed to conduction an electronic payment transaction between a user and a merchant, teaches

a processor included in a payment facilitator; (McGaugh Figure 1 and paragraph 79a separate Place of Sale device may be used to capture payment information, and thereafter passed to back end merchants or third party processors such as a financial institution.)

and a memory unit coupled to the processor; (McGaugh paragraph 128 disclosing that access data representing an authorized transaction data set, the authorized transaction data set comprising data representing at least an authorized transaction limit and one or more identifiers associated with a transaction payment account. This data may be accessed in the memory of the device (el. 106) or remotely in memory controlled by other systems such as financial institutions (el. 114))

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Zafar, which is directed to conducting transactions using a mobile device with McGaugh which relates to payment processing and would be suitable for use in conjunction with a wide variety of purchase, lease, rental and other types of transactions relating to products, services, and intangible properties (McGaugh paragraph 50) as McGaugh further develops the transaction procedure as disclosed in Zafar. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Zafar in view of McGaugh to incorporate a processor included in a payment facilitator; and a memory unit coupled to the processor with the motivation of incorporating financial institutions such as banks, payment card companies etc. that may administer and/or otherwise control source account for funds used in completion of purchases and other transaction (McGaugh paragraph 92)

Zafar in view of McGaugh does not explicitly disclose store the received payment request message in the memory unit.

However Katzin, which is directed to a merchant-consumer bridging platform, teaches:

store the received payment request message in the memory unit; (Katzin Figures 24 B and D and paragraph 331 disclosing that the payment network server may provide the transaction data record to a database.)

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Zafar and Katzin as considers transactions between a merchant and consumer (Katzin paragraph 123) as Katzin further develops the transaction procedure between and merchant and consumer as disclosed in Zafar. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Zafar in view of McGaugh and Katzin to incorporate storing, by the payment facilitator, the payment request message in a memory unit coupled to the payment facilitator with the motivation of storing details of a transaction and authorization relating to the transaction in a database. (Katzin paragraph 321)

Referring to claims 2 and 9,

Zafar further discloses payment request from a digital wallet in the customer device. (Zafar column 5 lines 9-15 teaching the customer may initiate payment through the mobile application executing the payment through a financial institution mobile application, mobile wallet, etc.) 

Zafar in view of Katzin does not disclose wherein the payment request message comprises a push payment request. 

However McGaugh further teaches wherein the payment request message comprises a push payment request (McGaugh paragraph 54 disclosing that various methods can be used to conduct electronic payments including the ability for payment information to be pushed from a mobile or network communication device to authorize future transactions or to authorize pending transactions. McGaugh paragraph 61 disclosing that the input of codes or other identify a POS terminal or other merchant system in order to facilitate completion of a transaction from example in order to enable a communications exchange between a back-end payment processing system and a merchant transaction process in establishing or conducting a push payment transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafar in view of Katzin and McGaugh to incorporate wherein the payment request message comprises a push payment request with the motivation of enabling mobile devices to push payment information to a mobile or network communication device to authorize a future or pending transaction. (McGaugh paragraph 54)

         Referring to claims 3 and 10,

Zafar further discloses wherein the code further includes a merchant ID associated with the rental object, (Zafar column 8 lines 4-12 teaching that the code may include a product code for the item, a merchant identifier, a manufacturer identifier, etc. and the financial institution may confirm product availability pricing, etc. based on the merchant identifier. 

Zafar does not explicitly disclose (Claim 3) and wherein the processor is configured to process the payment request message based on the merchant ID (Claim 10)and wherein processing the payment request message comprises crediting the payment based on the merchant ID.

However Katzin further teaches, (Claim 3) and wherein the processor is configured to process the payment request message based on the merchant ID (Claim 10)and wherein processing the payment request message comprises crediting the payment based on the merchant ID. (Katzin paragraph 91 discussing the merchant registry which contains information such as a merchant ID. Katzin paragraph 326 teaching the acquirer server may parse the funds transfer message, and correlate the transaction to the merchant and may then transfer the funds specified in the funds transfer message to an account of the merchant. Katzin paragraph 389 discussing the code associated with a transaction identifies the merchant details.) 

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system/method disclosed in Zafar in view of McGaugh in view of Jefferies and Katzin to incorporate (Claim 3) and wherein the processor is configured to process the payment request message based on the merchant ID (Claim 10) and wherein processing the payment request message comprises crediting the payment based on the merchant ID with the motivation of enabling users to query a database consisting of the Merchant ID to identify a merchant with the product of interest or so that the appropriate merchant is paid. (Katzin paragraph 114)

Referring to claim 5,

Zafar further discloses wherein the code associated with the rental object comprises a barcode or a QR code. (Zafar column 4 lines 23- 28 teaching when the customer selects a desired item, the customer may scan one or more machine-readable code, such as a UPC, a QR code, etc. that may be affixed, printed on a item's packaging, otherwise associated with the item, located on a shelf, etc. Any suitable code may be used as is necessary and/or desired.)

Referring to claim 16, 

The Examiner finds, in view of the 112(b) rejection above, the particular type of information included in the access action message (code specific to the rental object) is non- functional descriptive material that does not alter the step of instructing a customer device to transmit an access action message.  The particular type of information in the access action message does not patentably distinguish the claims over the prior art. The step of instructing a user to send an access action message, is performed in the same manner regardless of the particular type of information in an access action message. The structure of the invention does not change as a result of these particulars.

The particular type of information that is included in an access action message is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the between the particular type of information included in an access action message and that affects the step of instructing a customer device to send an access action message. Applicant does not recite or show how the particular type of information in the access action message affects the step of instructing a customer device to send an access action message. The function of instructing a customer device to send an access action message is performed in the same manner regardless of the particular type of information included in an access action message. As such, 


Zafar further discloses: a non-transitory computer-readable storage media including executable instructions for controlling access to a rental object, which, when executed by at least one processor, cause the at least one processor to: (Zafar column 10 lines 54-67 teaching the invention may include a processor that executes a set of instructions stored in memory.)

receive, via a network, a payment request message from a customer device, the payment request message being generated in response to the customer device acquiring a code associated with the rental object; (Zafar column 4 lines 42-45 teaching in step 220, once the code is received by the mobile application, item data, such as a description, pricing, etc., may be retrieved from local and/or remote databases, the merchant's back end, etc. Zafar column 4 line 65 to column 5 15 teaching in step 230, the customer may then confirm that the item data is correct (e.g., confirm that the item is the proper item, the pricing is correct, etc.). If it is correct, in step 235, the customer may then confirm that the item is to be purchased. In step 235, the customer may complete the purchase for each item as the item data is confirmed. In another embodiment, the customer may continue shopping and complete the purchase for all items at the conclusion of shopping. To complete the purchase, the customer may initiate payment through the mobile application by entering payment information, such as entering credit card information, charging an account, executing the payment through a financial institution mobile application or website, a third party payment application, mobile wallet, etc. Zafar column 7 lines 5-9 teaching in step 435, the mobile payment application may provide the transaction information to the issuer of the financial instrument or the financial institution that hosts the selected payment account.)

and in response to the received payment request message, process the payment request message. (Zafar column 5 lines 9-32 teaching to complete the purchase, the customer may initiate payment through the mobile application by entering payment information, such as entering credit card information, charging an account, executing the payment through a financial institution mobile application or website, a third party payment application, mobile wallet, etc. In step 240, after payment, the merchant may update its inventory for the product. In one embodiment, items that were in storage may be readied for the customer to pick up. Any suitable way of selecting items to purchase may be used as is necessary and/or desired. Zafar column 6 lines 24-28 teaching in step 415, the customer may initiate a mobile payment application and may be authenticated by the mobile payment application. It should be noted that the execution of the mobile payment application may occur at any suitable point of the process. Zafar column 7 lines 5-11 teaching in step 435, the mobile payment application may provide the transaction information to the issuer of the financial instrument or the financial institution that hosts the selected payment account. In step 440, the issuer/financial may approve the transaction.)

and instruct the customer device, via the network, to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code. ((Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction Zafar column 7 lines 35-42 teaching in still another embodiment, the issuer/financial institution may provide the mobile payment application with confirmation of the transaction, and the mobile payment application may provide the confirmation to the merchant. For example, the confirmation may be in the form of a machine-readable code (e.g., a QR code), a RF transmission, etc. that may provide a link to a payment confirmation, etc.  Zafar column 5 lines 22-32 teaching the merchant may deactivate a security feature (e.g., an anti-theft feature) associated with the purchased items. For example, each item may be associated with a unique identifier, such as a RFID tag, that may be affixed to, or otherwise secured to, the item. This identifier may be scanned when the item is scanned, for example, in step 215. Once the items is purchased, the merchant may take an action, such as removing the unique identifier for the item from a list that may trigger an alarm or other notification. Alternately, the merchant may add the unique identifier to a list of purchased items. The examiner is interpreting that the payment confirmation can be provided to the customer and the merchant such that when the customer provides the payment confirmation to the merchant the merchant can compare the customer’s confirmation to the received confirmation from the financial institution to determine whether to deactivate a security mechanism associated with an item.))

Zafar does not explicitly disclose store the received payment request message at a memory unit in communication with the processor.

However Katzin further teaches, store the received payment request message at a memory unit in communication with the processor; ((Katzin Figures 24 B and D and paragraph 331 disclosing that the payment network server may provide the transaction data record to a database.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Zafar in view of Katzin to incorporate store the received payment request message at a memory unit in communication with the processor with the motivation of storing details of a transaction and authorization relating to the transaction in a database. (Katzin paragraph 321)

via an application program interface (API) call.

However McGaugh, further teaches via an application program interface (API) call. (McGaugh paragraph 66 teaching the systems, subsystems, databases, and or other components of the system (see McGaugh Figure 1 and paragraph 62 disclosing the system may include a variety of components such as account administration systems, administration systems, financial institution systems, mobile communications devices or other controllers, merchant transaction processing systems, third-party transaction processing and/or adjudication systems among others) may be configured for communication between one another for example any of a wide variety of APIs and/or other types of communication may be utilized. McGaugh paragraph 114 teaching that the system may route or otherwise provision to a user’s mobile device the transaction data set generated. The provisioning may include the generation and/or transmission of a set of machine-interpretable instructions to build a corresponding transaction data set or other message at the mobile device. McGaugh paragraph 115 teaching the set of instructions may cause the mobile device to generate a transaction data set or other message suitable for transmission such as a QR code, or text message for completion of a desired transaction. McGaugh paragraph 146 teaching that the user’s mobile device may transmit a message e.g. a suitably-configured transaction request date set including the provisioned payment information and the information indicating the point-of-sale terminal, to a transaction adjudication or other third-party back end system such as a financial institution. McGaugh paragraph 148 teaching the backend system may transmit a transaction confirmation message or data set to the identified POS terminal or an associated merchant back-end system to provide notification or otherwise complete the requested transaction and request confirmation that the merchant system wishes to proceed. McGaugh paragraph 149 teaching that the backend system transmits transaction information to mobile device and the mobile device may request the user to validate the transaction. McGaugh paragraph 150 teaching that upon receiving user validation, the mobile device may transmit a message to the backend system to indicate that the transaction has been approved.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Zafar in view of Katzin and McGaugh to incorporate via an application program interface (API) call with the motivation of enabling the components of the system/computing environment to communicate between one another through the use of APIs. (McGaugh paragraph 66) 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US Patent No. 10,853,788) in view of  McGaugh et al. (US 20160104155), Katzin et al. (US 20120303425) and NPL Reference U (Visualead [April 6, 2014]).

Referring to claim 6,

Zafar in view of McGaugh and Katzin does not disclose wherein the code associated with the rental object comprises a static code.

wherein the code associated with the rental object comprises a static code. (Reference U discloses that QR codes can either be static or dynamic.)

One of ordinary skill in the art would have been motivated to combine Zafar and NPL Reference U, as NPL Reference U further develops on the types QR codes that could be used as disclosed in Zafar. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Zafar in view of McGaugh, Katzin, and NPL Reference U to incorporate wherein the code associated with the rental object comprises a static code with the motivation in situations where the information does not need to be updated, for example the address in a URL. (NPL Reference U)

Referring to claim 7,

NPL Reference U further teaches wherein the code associated with the rental object comprises a dynamic code. (Reference U discloses that QR codes can either be static or dynamic)

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system/method disclosed in Zafar in view of McGaugh, Katzin, and NPL Reference U to incorporate wherein the code associated with the rental object comprises a dynamic code with the motivation associating multiple URLs with a single code, or to enable the owner to update the URL associated without having to replace the QR code. (NPL Reference U) 

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US Patent No. 10,853,788) in view of and Katzin et al. (US 20120303425).

	 Referring to claim 8,

The Examiner finds, in view of the 112(b) rejection above, the particular type of information included in the access action message (code specific to the rental object) is non- functional descriptive material that does not alter the step of instructing a customer device to transmit an access action message.  The particular type of information in the access action message does not patentably distinguish the claims over the prior art. The step of instructing a user to send an access action message, is performed in the same manner regardless of the particular type of information in an access action message. The structure of the invention does not change as a result of these particulars.

The particular type of information that is included in an access action message is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not 

There is no objective evidence of record that there is a functional relationship in the between the particular type of information included in an access action message and that affects the step of instructing a customer device to send an access action message. Applicant does not recite or show how the particular type of information in the access action message affects the step of instructing a customer device to send an access action message. The function of instructing a customer device to send an access action message is performed in the same manner regardless of the particular type of information included in an access action message. As such, the particular type of information included in an access action message constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner therefore is interpreting that the access action message comprises information relevant to a purchase for examination purposes. 

Zafar further discloses:

A method for controlling access to a rental object, the method comprising: ((Zafar column 1 lines 38-29 teaching the invention is to direct to systems and methods for enhanced shopping using a mobile device are disclosed.)

receiving, by a payment facilitator via a network, a payment request message from a customer device, the payment request message being generated in response to the customer device acquiring a code associated with the rental object, the code including rental information specific to the rental object; (Zafar column 3 lines 42-45 teaching in one embodiment, the customer may desire to purchase item 115 using mobile device 110. In one embodiment, item 115 may be associated with one or more machine-readable codes (e.g., UPC, QR codes, etc.). In one embodiment, item 115 may further include a unique identifier tag, such as a RFID tag, that may identify the specific item. Zafar column 4 lines 22-45 teaching in step 215, once the association has been established, the customer may shop for desired items. When the customer selects a desired item, the customer may scan one or more machine-readable code, such as a UPC, a QR code, etc. that may be affixed, printed on an item's packaging, otherwise associated with the item, located on a shelf, etc. Any suitable code may be used as is necessary and/or desired. In another embodiment, the image recognition may be used to identify the item. In still another embodiment, the customer may shop using a catalog. Any suitable method for identifying an item to purchase may be used as is necessary and/or desired. If the code is not on the item, or the item is stored in a separate location (e.g., a floor model of an appliance is available but the actual item to purchase is in a warehouse, storage area, etc.), the code may be provided on a shelf, product information card, in a catalog, etc. In one embodiment, the customer may specify a size, color, quantity, or any item information that may be requested/required. In step 220, once the code is received by the mobile application, item data, such as a description, pricing, etc., may be retrieved from local and/or remote databases, the merchant's back end, etc.)

and in response to the received payment request message; processing the payment request message; (Zafar column 5 lines 9-32 teaching to complete the purchase, the customer may initiate payment through the mobile application by entering payment information, such as entering credit card information, charging an account, executing the payment through a financial institution mobile application or website, a third party payment application, mobile wallet, etc. In step 240, after payment, the merchant may update its inventory for the product. In one embodiment, items that were in storage may be readied for the customer to pick up. Any suitable way of selecting items to purchase may be used as is necessary and/or desired. Zafar column 6 lines 24-28 teaching in step 415, the customer may initiate a mobile payment application and may be authenticated by the mobile payment application. It should be noted that the execution of the mobile payment application may occur at any suitable point of the process. Zafar column 7 lines 5-11 teaching in step 435, the mobile payment application may provide the transaction information to the issuer of the financial instrument or the financial institution that hosts the selected payment account. In step 440, the issuer/financial institution may approve the transaction.)

notifying a merchant back-end server in communication with the rental object regarding the payment request message being received; (Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction.)

instruct the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server triggers an access action to enable the rental object for use by the customer based on the rental information included in the code. (Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction Zafar column 7 lines 35-42 teaching in still another embodiment, the issuer/financial institution may provide the mobile payment application with confirmation of the transaction, and the mobile payment application may provide the confirmation to the merchant. For example, the confirmation may be in the form of a machine-readable code (e.g., a QR code), a RF transmission, etc. that may provide a link to a payment confirmation, etc.  Zafar column 5 lines 22-32 teaching the merchant may deactivate a security feature (e.g., an anti-theft feature) associated with the purchased items. For example, each item may be associated with a unique identifier, such as a RFID tag, that may be affixed to, or otherwise secured to, the item. This identifier may be scanned when the item is scanned, for example, in step 215. Once the items is purchased, the merchant may take an action, such as removing the unique identifier for the item from a list that may trigger an alarm or other notification. Alternately, the merchant may add the unique identifier to a list of purchased items. The examiner is interpreting that the payment confirmation can be provided to the customer and the merchant such that when the customer provides the payment confirmation to the merchant the merchant can compare the customer’s confirmation to the received confirmation from the financial institution to determine whether to deactivate a security mechanism associated with an item.)

	Zafar does not explicitly disclose storing, by the payment facilitator, the payment request message in a memory unit coupled to the payment facilitator.

However Katzin, which is directed to a merchant-consumer bridging platform, teaches:

storing, by the payment facilitator, the payment request message in a memory unit coupled to the payment facilitator; (Katzin Figures 24 B and D and paragraph 331 disclosing that the payment network server may provide the transaction data record to a database.)

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Zafar in view of Katzin to incorporate storing, by the payment facilitator, the payment request message in a memory unit coupled to the payment facilitator with the motivation of storing details of a transaction and authorization relating to the transaction in a database. (Katzin paragraph 321)

Referring to claim 11,

Zafar further discloses wherein the processor is configured to instruct the merchant back-end server to remotely trigger the access action at the rental object based on the rental information. (Zafar column 7 lines 17-25 teaching in step 445, the issuer/financial institution may provide payment confirmation to the merchant and/or the mobile device. In one embodiment, payment confirmation may not include information regarding the financial instrument or account that was used to complete the payment. Rather, it provides the merchant and/or mobile device with confirmation that the issuer/financial institution has approved the transaction, and the merchant will receive funds for the transaction Zafar column 7 lines 35-42 teaching in still another embodiment, the issuer/financial institution may provide the mobile payment application with confirmation of the transaction, and the mobile payment application may provide the confirmation to the merchant. For example, the confirmation may be in the form of a machine-readable code (e.g., a QR code), a RF transmission, etc. that may provide a link to a payment confirmation, etc.  Zafar column 5 the merchant may deactivate a security feature (e.g., an anti-theft feature) associated with the purchased items. For example, each item may be associated with a unique identifier, such as a RFID tag, that may be affixed to, or otherwise secured to, the item. This identifier may be scanned when the item is scanned, for example, in step 215. Once the items is purchased, the merchant may take an action, such as removing the unique identifier for the item from a list that may trigger an alarm or other notification. Alternately, the merchant may add the unique identifier to a list of purchased items.)

Referring to claim 12,

Zafar further discloses wherein the code associated with the rental object comprises a barcode, and wherein acquiring the code comprises scanning the barcode by the customer device. (Zafar column 3 lines 42-45 teaching in one embodiment, the customer may desire to purchase item 115 using mobile device 110. In one embodiment, item 115 may be associated with one or more machine-readable codes (e.g., UPC, QR codes, etc.). In one embodiment, item 115 may further include a unique identifier tag, such as a RFID tag, that may identify the specific item. Zafar column 4 lines 22-45 teaching in step 215, once the association has been established, the customer may shop for desired items. When the customer selects a desired item, the customer may scan one or more machine-readable code, such as a UPC, a QR code, etc. that may be affixed, printed on an item's packaging, otherwise associated with the item, located on a shelf, etc. Any suitable code may be used as is necessary and/or desired. The examiner is interpreting that machine-readable codes include barcodes.)

Referring to claim 13,

Zafar further discloses wherein the code associated with the rental object comprises a QR code, and wherein acquiring the code comprises scanning the QR code by the customer device. (Zafar column 3 lines 42-45 teaching in one embodiment, the customer may desire to purchase item 115 using mobile device 110. In one embodiment, item 115 may be associated with one or more machine-readable codes (e.g., UPC, QR codes, etc.). In one embodiment, item 115 may further include a unique identifier tag, such as a RFID tag, that may identify the specific item. Zafar column 4 lines 22-45 teaching in step 215, once the association has been established, the customer may shop for desired items. When the customer selects a desired item, the customer may scan one or more machine-readable code, such as a UPC, a QR code, etc. that may be affixed, printed on an item's packaging, otherwise associated with the item, located on a shelf, etc. Any suitable code may be used as is necessary and/or desired. The examiner is interpreting that machine-readable codes include barcodes.)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US Patent No. 10,853,788) in view of Katzin et al. (US 20120303425) and NPL Reference U (Visualead [April 6, 2014]).

Referring to claim 14,

Zafar in view of Katzin does not disclose wherein the code associated with the rental object comprises a static code.

However NPL Reference U further teaches wherein the code associated with the rental object comprises a static code. (Reference U discloses that QR codes can either be static or dynamic.)

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system disclosed in Zafar in view of Katzin and NPL Reference U to incorporate wherein the code associated with the rental object comprises a static code with the motivation of using a static code for situations where the information does not need to be updated, for example the address in a URL. (NPL Reference U)

Referring to claim 15,

NPL Reference U further teaches wherein the code associated with the rental object comprises a dynamic code. (NPL Reference U discloses that QR codes can either be static or dynamic)

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system/method disclosed in Zafar in view of Katzin and NPL Reference U to incorporate wherein the code associated with the rental object comprises a dynamic code with the motivation associating multiple URLs with a single code, or to enable the owner to update the URL associated without having to replace the QR code. (NPL Reference U)

Response to Arguments

	Applicant’s arguments filed February 16, 2021, have been fully considered.

Applicant’s arguments and amendments on pages 6-13 are not persuasive with regards to the 103 rejections. Applicant’s arguments are directed to that the cited art fails to disclose the newly introduced subject matter in the claims further defining the invention, in particular:

(Claim 1) That the merchant back-end server is separate from the payment facility, and that the processor is configured to notify the merchant-back end server regarding the received payment request message, and instructs the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server enables the rental object for use by the customer based on the code.

(Claim 8) The steps of notifying the merchant-back end server regarding the received payment request message, and instructing the customer device to transmit an access action message to the merchant back-end server, the access action message including said code specific to the rental object, whereby the merchant back-end server triggers an access action to enable the rental object for use by the customer based on the rental information included in the code.

(Claim 16) The steps of notify a merchant-back end server in communication with the rental object regarding the payment being received and instruct the customer device, via the network, to transmit an access action message to the merchant back-end server, the access action message include said code specific to the rental object.

Applicant’s arguments are moot with regards to these newly introduced amendments in view of Zafar in conjunction with the examiner’s interpretations resulting from the 112(b) rejections and determination the particular information included in the access action message is non-functional descriptive material. Applicant’s arguments that the corresponding dependent claims are allowable as the independent claims are allowable is moot in view of the newly provided art by the examiner. Therefore the examiner has maintained the 103 rejections. 

Conclusion

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.J.M./Examiner, Art Unit 3689

 /MARIA C SANTOS-DIAZ/ Primary Examiner, Art Unit 3689